Citation Nr: 9914326	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier that February 14, 
1994, for the award of a total rating based on 
unemployability due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This case comes to the Board on appeal from the RO's 
assignment of an effective date of February 14, 1994, for an 
award of a total rating based on individual unemployability 
due to service-connected disabilities.  Monthly payments 
based on this award were effective March 1, 1994, pursuant to 
the provisions of 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  


REMAND

The veteran seeks an effective date earlier than the February 
14, 1994, date assigned by the RO for the award of a total 
rating.  He argues that he has been unemployable for many 
years and that he should be entitled to an earlier effective 
date on that basis.  

The record shows that service connection for post traumatic 
stress disorder (PTSD) was granted, effective November 18, 
1991, the date of the veteran's original claim for that 
disorder.  Originally, a 30 percent rating was assigned, but 
subsequently the veteran was awarded a 70 percent rating 
effective from the same November 18, 1991, effective date.  
The veteran was also awarded a total rating based on his 
service-connected disabilities, effective from February 14, 
1994.  

The Board notes that to determine the proper effective date 
in this case, it must be determined when the veteran was 
rendered unemployable by his service-connected disabilities 
and then, when his claim, formal or informal, with respect to 
obtaining this benefit was received by the VA.  

In this regard, a review of the record shows that there may 
be pertinent medical evidence available that has not been 
obtained and incorporated into the claims folder.  At his May 
1994 hearing, the veteran indicated that he had seen Dr. S., 
a clinical psychologist, on several occasions beginning in 
1990.  While Dr. S. provided psychological evaluations and 
opinions with respect to the severity of the veteran's PTSD 
in 1990, 1992 and 1993, copies of his treatment records, 
which may contain relevant material are not of record.  

The record shows the RO assigned a total rating from February 
1994, the date of receipt of the veteran's formal application 
for increased compensation based on unemployability, VA Form 
21-8940.  However, the United States Court of Appeals for 
Veterans Claims (Court) in Servello v. Derwinski, 3 Vet. App. 
196 (1992), has provided guidance as to what may be 
considered an informal claim for individual unemployability.  
The Court stated that VA is required to determine whether any 
of the veteran's pre-February 1994 written communications 
evidenced "a belief" by the veteran that he was entitled to 
total disability benefits by virtue of unemployability.  The 
veteran is not required to mention "unemployability."  See 
Gleicher v. Derwinski, 2 Vet.App. 26, 27 (1991) (reversing 
BVA decision denying individual unemployability benefits 
where appellant had requested that BVA increase 70 percent 
disability rating to 100 percent but did not request 
specifically a total rating based on individual 
unemployability); Snow v. Derwinski, 1 Vet.App. 417 (1991) 
(remanding matter to BVA for consideration of individual 
unemployability claim where appellant had not raised it 
explicitly but had stated in submissions to VA that he 
believed he was 100% disabled and that last employer would 
not rehire him due to his service-connected PTSD).  See also 
VAOPGCPREC 6-96 (August 16, 1996).  The Court has also 
indicated that 38 U.S.C.A. § 5110(b)(2) applies when a 
veteran, claiming an increased rating, is awarded a total 
rating based upon unemployability, meaning that the veteran 
may be entitled to a total rating for up to a year preceding 
his application.  See Herlehy v. West, 11 Vet. App. 448 
(1998); Servello, supra.

In this regard, the RO's attention is directed to the July 
1993 correspondence from the veteran's former attorney, 
wherein an increased rating for PTSD and individual 
unemployability were specifically mentioned.  It does not 
appear that this July 1993 correspondence was addressed or 
considered in assigning the effective date for the veteran's 
total rating.

In view of the foregoing, the case is being remanded for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities from February 1990 
to the present.  The veteran should be 
asked to furnish signed authorizations 
for release to the VA of any private 
medical records in connection with all 
non-VA medical sources he identifies.  
Copies of the medical records from all 
sources identified, and not currently of 
record, should then be requested and 
associated with the claims folder.  This 
should include copies of the treatment 
records of Dr. S. to include those on 
which he based his opinions in 1990, 1992 
and 1993 with respect to the severity of 
the veteran's PTSD.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the veteran's 
claim of entitlement to an earlier 
effective date for the award of a total 
rating based on individual 
unemployability due to service-connected 
disabilities.  This should include 
consideration and discussion of the 
Court's guidance in Servello as to what 
may be considered an informal claim for 
an increased rating based on 
unemployability and the applicability of 
38 U.S.C.A. § 5110(b)(2) and whether it 
permits the assignment of a total rating 
prior to his formal or informal 
application.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


